Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 1 of 15 PageID# 94




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA

 CYNTHIA JOHNSON
 dba The Little Surf Shack
                         Plaintiff,

 v.                                   Case No. 1:18-cv-00689-LMB-TCB

 ASHLY E. SANDS,                      Plaintiff Demands Trial By Jury

 INCOPRO INC.,
 a Delaware Corporation

 WOWWEE USA, INC.
 a Delaware Corporation
                     Defendants.


                            AMENDED COMPLAINT


       The plaintiff, Cynthia Johnson dba The Little Surf Shack, by counsel,

 and for her Complaint states as follows on information and belief:

                                  Nature of Action

       1.    This is an action at law for defamation per se, defamation, and

 tortious interference with a business relationship.

                                  Background

       2.    Plaintiff’s claim arises from unsupported and untrue statements

 made by defendants to the online marketplace entity, Amazon.com

 (“Amazon”), that plaintiff was engaged in sales of counterfeit FINGERLINGS

 brand products.

       3.    Plaintiff received a notification from Amazon with a copy of the

 allegations in an email. The allegations assert that Plaintiff had been charged
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 2 of 15 PageID# 95



 with selling counterfeit products identified by 48 Amazon Stock Identification

 Numbers (“ASINs”) in a complaint filed with Amazon. The complainant was

 identified by the company name “Incopro” and an email address of

 “wowwee.enforcement@incoproip.com.” On information received, the

 complaint did not further explain the basis for the allegation of counterfeit

 trafficking.

        4.      The allegations are objectively and demonstrably false.

                                 Jurisdiction and Venue

        5.      This Court has diversity jurisdiction over plaintiff’s claims

 pursuant to 28 U.S.C. § 1332, as this action involves citizens of different

 states and the asserted rights and interest of the plaintiff in controversy

 exceeds $75,000.00, exclusive of interest and costs.

        6.      This Court has personal jurisdiction over defendants because

 defendants directed the tortious acts against plaintiff who resides in Virginia

 and in this judicial district, and have otherwise established contacts with

 Virginia and this judicial district sufficient to make the exercise of personal

 jurisdiction proper.

        7.      Venue over the claims of the plaintiff is proper in this Court

 pursuant to 28 U.S.C. § 1391(b) because, on information and belief, a

 substantial part of the events giving rise to the claims occurred in this

 district.




                                           2
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 3 of 15 PageID# 96



                                       Parties

       8.     Plaintiff is a natural person living in the Commonwealth of

 Virginia. Plaintiff is a retired lawyer with a long history of civil service

 representing the US International Trade Commission before trade and

 appellate courts in matters involving intellectual property. Following her

 retirement, plaintiff began operating her business as a proprietorship

 under the name The Little Surf Shack. Her business sells toys and other

 merchandise in the online marketplace of Amazon.

       9.     Ashly E. Sands is a partner at the law firm of Epstein Drangel

 LLP and the head of its anti-counterfeiting group. Epstein Drangel LLP

 has an office at One Grand Central Place, 60 East 42nd Street, Suite

 2520, New York, NY 10165.

       10.    Incopro, Inc., is a foreign stock corporation registered in the

 State of Delaware and has branch offices in several locations in the United

 States. Their international headquarters are located at 22 Perct Street,

 London, UK W1T 2BU and a mailing address of 1st Floor, New Penderel, 283-

 288 High Holborn, London, UK WC1V 7HP.

       11.    Wowwee USA, Inc. is a company organized under the laws of

 Delaware having an office at 875 Prospect Street, Suite 204A, La Jolla,

 California 92037.

                           FACTS COMMON TO ALL COUNTS

       12.    Plaintiff, through her business, buys toys from local stores

 and resells them without modification in the online marketplace of


                                           3
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 4 of 15 PageID# 97



 Amazon. Some of the products plaintiff purchased and resold in late

 2017 were interactive FINGERLINGS toys. These toys were available in a

 number of different colors and model designations but were in limited

 supply in October 2017.

       13.    Plaintiff’s business model is known as “retail arbitrage”

 which serves as a valuable economic model that lawfully moves product

 from an undervalued market having supply (e.g., products that are sold

 in retail stores in clearance sales or hard-to-find products) to higher

 value markets with greater demand (e.g., the Amazon marketplace).

 Such resales activity is permitted by Prestonettes v. Coty, 44 S.Ct. 350

 (1924) and Restatement (Third) of Unfair Competition, §24 (2009).

       14.    A robust retail arbitrage market is important for an efficient

 economy. The effects of retail arbitrage increase store sales, help stores

 to make space for the presentation of newly arrived merchandise, and

 make space for new items. The difference between the selling and buying

 prices, minus applicable marketplace and related fees, represents the

 profit that sustains plaintiff’s business.

       15.    Plaintiff does not repackage, modify, or otherwise change the

 products purchased from local retail stores. Plaintiff resells the same

 product in the same packaging it was in when purchased from the store.

       16.    Amazon is known to use a variety of factors to evaluate the

 sellers on its marketplace and to control whether, and what, each seller

 is permitted to offer to sell. Specifically how Amazon weighs and


                                         4
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 5 of 15 PageID# 98



 considers each factor is not shared with the seller. A seller can only

 generally discern that allegations of poor service or selling counterfeit

 products, whether or not true, are more likely than not to get a seller

 blocked from selling one or more specific items or suspended completely.

 If a seller’s account is suspended, all money owed to the seller and any

 inventory held by Amazon in its “Fulfilled By Amazon” program become

 unavailable while any outstanding loans or fees for past sales remain

 due and payable.

       17.      On January 26, 2018 plaintiff received an email from

 Amazon bearing the subject line “Fwd: Notice of Policy Warning.” This

 email then reported that an unidentified “rights owner” filed a complaint

 alleging that she was selling counterfeit goods. The email from Amazon

 identified 48 product listings (called ASINs in Amazon parlance) and

 identified the “Infringement type” as “Counterfeit.” See Exhibit 1:


       Hello,

       We received a report from a rights owner concerning the authenticity of
 the products listed at the end of this email. We removed this content, but we
 may let you list these product(s) again if we receive a retraction of the
 complaint from the rights owner:

       --INCOPRO

       --wowwee.enforcement@incoproip.com

       If the rights owner agrees to retract their complaint, they must send
 the retraction to us at notice-dispute@amazon.com

        If you believe that the reported content is authentic, you may email
 noticedispute@amazon.com with proof of authenticity. This includes, but is
 not limited to, an invoice or Order ID.



                                         5
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 6 of 15 PageID# 99



       We consider allegations of intellectual property infringement a serious
 matter. If we receive more complaints about your listings, we may not allow
 you to sell on Amazon.com

        To learn more about this policy, search for "Intellectual Property
 Violations" in Seller Central Help.

      ASIN: B074Q2ZVM6, B074RSYT68, B074RWGJ9T, B074RX14VS,
 B074RXYS89, B074SDJHRS, B074TJSPPV, B0754N2F9Y, B075P5WB15,
 B075PHXJMG, B075V3N3PT, B075VJYQ49, B076DWBF8W, B076DWLT55,
 B076DXYD1S, B076DYH8D2, B076DYQF7J, B076DZ4VB3, B076J6F92F,
 B076J7FZXR, B076J7JM8Q, B076J7T244, B076J839CJ, B076NNFCSQ,
 B076NRG82L, B076T37YHM, B076T4R7TB, B076TGS8DM, B0772S2KSB,
 B077BMF6V8, B077NYXPSK, B077QH7NTB, B077TB9VPK, B077VNYL5F,
 B077VY6L9W, B077XT8CQ7, B077Z7DV6R, B07812C86H, B07858VNTG,
 B0785XJX63, B0786Q5JN9, B078C8KR1L, B078FL8MY4, B078FLHFNV,
 B078GH25QP, B078JNHJ77, B078PQWDCY, B078WGS34W

       Infringement type: Counterfeit

       Trademark asserted: 5325724

       Complaint ID: 1371274171

       Sincerely,
       Seller Performance Team
       Amazon.com


      18.    On information, “the submitter of the complaint did not provide

any detailed explanation of the claimed infringement.”

      19.    All of the products in that listing of 48 involved one or more toys

or collections of toys called “Fingerlings” that were popular, but in limited

supply, during the 2017 holiday gift-buying season.

      20.    The mark associated with the “trademark asserted” is the

FINGERLINGS mark for “Collectable toy figures; Molded toy figures;

Positionable toy figures; Toy animals” and owned by WowWee Group Limited,

92 Granville Rd, Tsim Sha Tsui East Kowloon HONG KONG.


                                         6
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 7 of 15 PageID# 100



      21.     Plaintiff responded to the Policy Warning email with the

explanation of her sources and copies of the retail purchase receipts for the

products involved in the notice. See Exhibit 2. Her request for reconsideration

was denied by Amazon, citing a need for retraction of the complaint by the IP

rights owner who was identified only by the email address

<wowwee.enforcement@incoproip.com>. Exhibit 3.

      22.     Plaintiff responded to the email address noted in the Amazon

email and requested retraction, attaching the retail sales receipts as proof of

authenticity. (Exhibit 4, pp. 1-2.)

      23.     A telephone call was subsequently received from a lawyer

representing herself as counsel for the manufacturer of the toys involved with

the complaint and its related entities. This lawyer was defendant Sands.

      24.     During the telephone conversation, defendant Sands refused to

provide any information pertaining to the complaint filed with Amazon and

how the designation of “counterfeit” became a part of that complaint.

      25.     Counsel for plaintiff summarized the substance of that call in an

email to defendant Sands. (Exhibit 5, pp. 2-3.) Defendant Sands disputed that

summary in a reply email. (Exhibit 5, pp. 1-2.)

      26.     In her reply email (Exhibit 5), defendant Sands refers to

“inauthentic ASINs” and “authentic ASINs” as the basis for the complaint to

Amazon. These labels have no basis in fact or law. On information and belief,

Amazon assigns its own internal ASIN to any new product offering when the

product offering page is prepared. Thus, there can be no “inauthentic” ASIN.


                                        7
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 8 of 15 PageID# 101



      27.     The ASIN associated with a product listing on Amazon bears no

factual relationship to the issue of whether a product is genuine or a

counterfeit. A counterfeit is a status that has an established meaning at law.

      28.     A “counterfeit” is defined as: “In criminal law. To forge; to copy or

imitate, without authority or right, and with a view to deceive or defraud, by

passing the copy or tiling forged for that which is original or genuine. Most

commonly applied to the fraudulent and criminal imitation of money.”

(https://thelawdictionary.org/counterfeit/) By its nature, allegations of

trafficking in counterfeit items implies moral turpitude and implies an

unfavorable opinion of the person named.

      29.     The complaint filed with Amazon (Exhibit 1) does not identify

“inauthentic ASIN” as the basis for infringement. That isn’t even an option

that Amazon recognizes in its infringement report form. (See Exhibit 6.) The

complaint alleges counterfeit “under penalty of perjury.”

      30.     Plaintiff’s reputation and relationship with Amazon has been

demonstrably harmed as a result of the false complaint filed with Amazon.

Amazon is known to track the performance of its sellers and any complaints

filed against it. The negative effects of a false complaint for trafficking in

counterfeit thus serves as a negative factor that would become cumulative if

any additional, false complaints are filed.

      31.     From time to time, Amazon makes available short-term loans to

its better sellers to provide their businesses with capital for expansion during




                                          8
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 9 of 15 PageID# 102



peak sales seasons. In past, plaintiff has been offered such loans and used

them to expand her business.

      32.    Following the defamatory complaint, plaintiff has been foreclosed

from additional capital loans. The complaint filed against plaintiff was

specifically noted as the reason for denial of her recent loan request. See

Exhibit 7.

      33.    Defendant’s allegations of trafficking in counterfeit goods are

demonstrably untrue.

      34.    Plaintiff never offered to sell, and did not sell, goods under 26 of

the 48 listed product ASINs.

      35.    As to the remaining 22 ASINS, all of these products were

purchased directly from the store shelves of major retailers in the US (e.g.,

Walmart, Target, and Toys-R-Us, etc.) and sold without modification in their

original packaging. Such a sale is permissible under what is known as the

“first sale” doctrine. See Restatement (Third) of Unfair Competition, § 24

(2009) and Prestonettes, Inc. v. Coty, 44 S.Ct. 350 (1924).

      36.    When provided with information of plaintiff’s limited sales and

copies of receipts for the 22 accused products during a telephone

conversation, defendant Sands refused to withdraw the complaint or the

allegations regarding plaintiff that were made to Amazon.

      37.    By publishing the defamatory statements to Amazon as alleged

herein, the defendants intended to, and did, charge the plaintiff with




                                        9
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 10 of 15 PageID# 103



 trafficking in counterfeit goods and interfere with the business relationship

 that existed between plaintiff and Amazon

       38.     Amazon has great incentive to take seriously and act quickly on

 allegations of trafficking in counterfeit goods. As an internet-based seller of

 goods, consumer trust in the authenticity of its products is very important to

 its business model.

       39.     As a result, Amazon’s current system for receiving and acting on

 claims of infringement is heavily skewed to favor the claimant with little to no

 effort made to evaluate the merits of a claim it receives. Accordingly, false

 claims of IP infringement made to Amazon are well known and widely abused.

 See Exhibit 8.

       40.     On information and belief, Amazon tracks the number and types

 of complaints made against those who sell on its online marketplace,

 including plaintiff. This tracking system can result in limitations on the

 seller’s account, limitations on the trust placed by Amazon in plaintiff, or

 complete suspension thereof, regardless of the status of any other products

 offered by the seller.

       41.     On information and belief, allegations of trafficking in counterfeit

 goods, such as that involved in the present case, are tracked by Amazon and

 adversely affect the seller rating of plaintiff regardless of whether the

 allegations are true or not.

       42.     On information and belief, defendant Sands was aware of

 Amazon’s sensitivity to allegations of counterfeit sales, Amazon’s tracking


                                          10
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 11 of 15 PageID# 104



 system, and the impact that allegations of counterfeit tracking, whether or not

 valid, would have on plaintiff’s account.

       43.    The defamatory statements alleged herein were authored by, or

 with the approval or under the direction of the defendants.

       44.    The defamatory statement was published with actual, and

 apparent approval, and ratification of the defendants.

       45.    The defamatory statement by defendants caused the plaintiff

 injury to her personal and business reputation, embarrassment, humiliation,

 and emotional distress.

       46.    The publication of the defamatory statement was intended to

 refer to the plaintiff, and was so understood by Amazon upon receipt of the

 defamatory statement.

       47.    The publication of the defamatory statement to Amazon was

 done with an intent to restrict or curtail lawful resales of genuine

 FINGERLINGS brand products.

       48.    Defendants individually and jointly have acted with reckless

 disregard toward plaintiff. None of defendants purchased any of the accused

 products that were offered for sale by plaintiff and did not conduct an

 examination of the product before making the allegations to Amazon that

 plaintiff’s products were counterfeit items. An inspection of the FINGERLINGS

 products offered for sale by plaintiff would have revealed that the products

 were authentic, genuine, and unmodified.




                                         11
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 12 of 15 PageID# 105



       49.    Defendant’s defamatory statements, taken as whole, are

 defamatory per se, because the false statements impute to the plaintiff a

 criminal offense involving moral turpitude, that, if the allegations were true,

 would make plaintiff vulnerable to indictment and criminal punishment.

       50.    The defamatory statement harms the plaintiff in her business,

 interferes with her business relationship with Amazon, and jeopardizes her

 ability to continue selling products in the Amazon marketplace.

                               Count I: Libel Per Se

       51.    Plaintiff herein incorporates by reference into this count all of the

 allegations appearing above in this Complaint.

       52.    The statements authored by the defendants and published by the

 defendants to Amazon, referred to herein are defamatory per se, because the

 false statements impute to the plaintiff a criminal offense involving moral

 turpitude, that is, if the allegations were true, she would be subject to

 indictment and criminal punishment for trafficking in counterfeit goods under

 18 USC §2320.

       53.    The statements were calculated to, and do hold the plaintiff up to

 unsubstantiated allegations of moral turpitude by such publication, the

 defendants did injure the plaintiff’s reputation with Amazon.

       54.    The statements, individually and taken together as a whole,

 prejudice the plaintiff in her business relationship with Amazon, casting her

 as a counterfeiter.




                                         12
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 13 of 15 PageID# 106



                             Count II: Libel Per Quod

       55.    Plaintiff herein incorporates by reference into this count all of the

 allegations appearing above in this Complaint.

       56.    The statements authored by the defendants and published by

 defendants have caused, are causing, and will cause the plaintiff injury to her

 reputation, name, and ability to sell the FINGERLINGS products on Amazon.

 Defendants’ statements have increased the risk that she will be barred from

 selling any products in the Amazon marketplace.

       57.    Plaintiff has been injured in reputation and good standing in the

 selling community in which her business operates.

        Count III: Tortious Interference With Business Relationship

       58.    Plaintiff herein incorporates by reference into this count all of the

 allegations appearing above in this Complaint.

       59.    Before the acts described above, plaintiff enjoyed a good business

 relationship with Amazon.

       60.    Defendants knew, or should have known, about plaintiff’s

 business relationship with Amazon when it identified her as a seller on

 Amazon.

       61.    Defendants deliberately, recklessly, and without factual support

 filed a complaint with Amazon alleging that the FINGERLINGS products she

 was offering for sale were counterfeit.

       62.    As a direct result of defendants’ actions, plaintiff’s relationship

 with Amazon has been tainted with moral turpitude of the allegations.


                                           13
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 14 of 15 PageID# 107



       63.    The unfounded allegations made by defendants have harmed

 plaintiff. She is now precluded from selling FINGERLINGS products even if

 lawfully acquired and legally eligible for resale. Defendants’ actions have also

 harmed plaintiff’s reputation and placed a negative mark on her seller metrics

 with Amazon that increases the likelihood that she will be barred from selling

 any products through the Amazon marketplace.

                                 Prayer for Relief

        WHEREFORE, plaintiff requests this Court to enter the following relief

  for the plaintiff, Cynthia P. Johnson dba The Little Surf Shack, that:

        A.    For judgment that plaintiff has been defamed and harmed by the

  actions of defendants in the amount of THREE MILLION DOLLARS

  ($3,000,000.00), as compensatory damages, plus interest at the maximum

  rate allowed by law on the entire judgment from the date of January 26,

  2018, until paid;

        B.   That preliminary and permanent injunctions be issued enjoining

  defendants and their agents, affiliates, all persons in concert or participation

  with any of them, and any entity owned or controlled by any of defendants

  who receive actual notice of the injunction from (i) making any allegations of

  counterfeit goods or trafficking in counterfeit goods without first performing

  an inspection of the goods involved, and (ii) retaining a full and complete

  copy of all such allegations made for a period of one year after publication to

  any third party;




                                         14
Case 1:18-cv-00689-LMB-TCB Document 7 Filed 10/24/18 Page 15 of 15 PageID# 108



        C.   That defendants preserve all records (including electronically

  stored information) associated with the making of any allegations to any

  third party that concern counterfeit goods or the trafficking in counterfeit

  goods for a period of one year after publication to any third party;

        D.   That plaintiff be awarded interest, including pre-judgment

  interest, on any of the foregoing sums in accordance with 28 USC § 1961;

        E.   That plaintiff be awarded her costs in this civil action, including

  reasonable attorney fees and expenses; and

        F.   That plaintiff be awarded such other and further relief as the

  court may deem just and proper.



  Dated: October 24, 2018                           Respectfully submitted,

                                                    Johnson Legal PLLC


                                                    /s/ Lance G. Johnson

                                                    Lance G. Johnson, #27,929
                                                    12545 White Drive
                                                    Fairfax, Virginia 22030
                                                    Tel: 202-445-2000
                                                    Fax: 888-492-1303
                                                    Attorney for Plaintiff




                                         15
